  Case 18-27990       Doc 40     Filed 05/11/20 Entered 05/11/20 16:33:19            Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )
                                              )      CASE NO. 18 B 27990
Amber Nickson,                                )      HON. TIMOTHY A. BARNES
                                              )      CHAPTER 13
         DEBTOR.                              )

                                     NOTICE OF MOTION

To:      Trustee Marilyn O Marshall, 224 South Michigan Ave. Suite 800, Chicago, IL 60604;

CTA, 210 W. 79th St, Chicago, IL 60620;

See Attached Service List.

Please take notice that on May 21, 2020, at 1:30 p.m., I shall appear before the Honorable
Timothy A. Barnes in Courtroom 744 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion.

That a party who objects to the motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

                                     PROOF OF SERVICE

       The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
May 11, 2020.



_____/s/ Alexander Nohr____
     Attorney for Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
                  Case 18-27990           Doc 40       Filed 05/11/20           Entered 05/11/20 16:33:19            Desc Main
Label Matrix for local noticing                      U.S. Document
                                                          BANK NATIONAL ASSOCIATION
                                                                             Page 2 of 4                  U.S. BANK NATIONAL ASSOCIATION
0752-1                                               14841 Dallas Parkway, Suite 425                      c/o Codilis & Associates, P.C.
Case 18-27990                                        Dallas, TX 75254-8067                                15W030 N. Frontage Road, Suite 100
Northern District of Illinois                                                                             Burr Ridge, IL 60527-6921
Eastern Division
Mon May 11 16:31:25 CDT 2020
U.S. Bankruptcy Court                                ATG CREDIT                                           BROADWAY LOAN CO
Eastern Division                                     1700 W CORTLAND ST STE 2                             3755 N HALSTED ST
219 S Dearborn                                       CHICAGO, IL 60622-1131                               CHICAGO, IL 60613-3906
7th Floor
Chicago, IL 60604-1702

Broadway Financial                                   CHICAGO AVE GARAGE FCU                               FNB OMAHA
3755 N Halsted St                                    4909 W Division St Suite 403                         1620 DODGE ST
Chicago, IL 60613-3906                               Chicago, IL 60651-3161                               OMAHA, NE 68197-0003



(p)PERI GARITE                                       Speedy Cash                                          SpeedyRapid Cash
ATTN CARD WORKS                                      1218 N Lake St Ste 120                               po box 780408
101 CROSSWAYS PARK DR W                              Aurora, IL 60506-2476                                wichita, KS 67278-0408
WOODBURY NY 11797-2020


TBOM/TFC                                             (p)US BANK                                           US BANK HOME MORTGAGE
PO BOX 13306                                         PO BOX 5229                                          777 E Wisconsin Ave
VIRGINIA BEACH, VA 23464                             CINCINNATI OH 45201-5229                             Milwaukee, WI 53202-5370



WF/BOBS FN                                           Wells Fargo Bank, N.A.                               Alexander Preber
PO BOX 14517                                         PO Box 10438, MAC F8235-02F                          The Semrad Law Firm, LLC
DES MOINES, IA 50306-3517                            Des Moines, IA 50306-0438                            20 S. Clark St, 28th Floor
                                                                                                          Chicago, IL 60603-1811


Amber Nickson                                        Marilyn O Marshall                                   Patrick Semrad
10732 S Rhodes Ave                                   224 South Michigan Ste 800                           The Semrad Law Firm, LLC
Chicago, IL 60628-3714                               Chicago, IL 60604-2503                               20 S. Clark St, 28th Floor
                                                                                                          Chicago, IL 60603-1811


Patrick S Layng                                      Rodion Leshinsky
Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC
219 S Dearborn St                                    20 S. Clark Street, 28th Floor
Room 873                                             Chicago, IL 60603-1811
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


First National Bank of Omaha                         U.S. Bank National Association                       End of Label Matrix
1620 Dodge Street, Stop code 3105                    c/o U.S. Bank Home Mortgage,                         Mailable recipients      22
Omaha, NE 68197                                      a division of U.S. Bank N.A.                         Bypassed recipients       0
                                                     4801 Frederica Street                                Total                    22
                                                     Owensboro, Kentucky 42301
 Case 18-27990       Doc 40     Filed 05/11/20 Entered 05/11/20 16:33:19            Desc Main
                                  Document     Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE:                                      )
                                            )       CASE NO. 18 B 27990
Amber Nickson,                              )       HON. TIMOTHY A. BARNES
                                            )       CHAPTER 13
         DEBTOR.                            )

                        MOTION TO VACATE PAYROLL ORDER

       NOW COMES the Debtor, Amber Nickson, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC, and hereby moves this Honorable Court to vacate the Order for Payroll
Control entered on October 5, 2018. Debtor states the following:

         1.   That this Court has jurisdiction over this proceeding pursuant to 28 U.S.C

              §§1334 & 157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.   On October 4, 2018, the Debtor filed the above captioned voluntary petition

              for relief under Chapter 13 of the United States Bankruptcy Code.

         3.   On October 5, 2018, this Honorable Court entered and Order directing Debtor,

              Amber Nickson’s employer CTA to deduct $450.00 each month from Debtor’s

              paychecks for Chapter 13 Trustee Plan payments.

         4.   That Debtor’s hours have been severely reduced due to the Covid-19 crisis.

         5.   Thus Debtor wishes to amend the order for payroll control to reflect that CTA,

              employer to Amber Nickson, deduct from the earnings of the debtor the sum of

              $225.00 each month beginning on the next pay day following the receipt of this

              order and to pay the sum so deducted to Marilyn O. Marshall, Trustee at least

              once a month.

         6.   That the foregoing constitutes sufficient grounds for this Court to enter an

              Order vacating the Order for Payroll Control entered on October 5, 2018.
  Case 18-27990        Doc 40     Filed 05/11/20 Entered 05/11/20 16:33:19     Desc Main
                                    Document     Page 4 of 4



       WHEREFORE, Amber Nickson, Debtor, respectfully requests this Honorable Court enter

an Order amending the Order for Payroll Control at docket entry number 10, and for such other

and further relief as this Court deems fair and just.



Respectfully submitted,


__/s/ Alexander Nohr__
Attorney for the Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
 (312) 913-0625
